DETAILED ACTION
This action is in response to the claim amendments received 05/23/2022. Claims 1 and 3-21 are pending with claims 1, 3, 4, 7 and 9-18 currently amended, claim 2 cancelled, and claim 21 newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayanan et al. [US20140258374], hereinafter Suryanarayanan, in view of SRIDHAR et al. [US20210014725], hereinafter SRIDHAR.
Regarding claim 1, Suryanarayanan discloses a method comprising: 
receiving, by a first data center, data representative of a first request for a host of an application session from a user device ([0140], “the management computer 304 receives a request to obtain access to a virtual desktop session from a user computing system 104. The request may be received from a user or an application. As previously stated, the request is not limited to virtual desktops. For example, the request may be for access to an instance of an application”), the first request indicative of a streaming profile associated with the user device ([0144], “the management component identifies metadata associated with the user computing system 104… In some embodiments, the metadata may include user profile information associated with the user's usage of computing resources. For example, the user profile may indicate whether the user utilizes a number of applications that are graphics intensive (e.g., animation programs, modeling programs, etc.)”); 
determining, based at least in part on the first request, application performance requirements for the application associated with the application session ([0145], “At block 912, the management component 310 identifies desktop placement rules based on the metadata obtained at the block 910” and [0146], “The deployment component 314 identifies a data center computer 302 based on the desktop placement rules at block 914…In some embodiments, the deployments component 314 may use the user's usage profile to facilitate identifying a data center computer 302 ”); 
generating, based at least in part on an analysis of the streaming profile and the application performance requirements, a determination not to host the application session using the first data center ([0147], “For example, the deployment component 314 may use the data center computer capacity identification module 452 to identify the available capacity of a data center computer 302. As a second example, the deployment component 314 may use the instance utilization module 454 to determine the availability of additional instances at a data center computer 302. Further, the deployment component 314 may use the application resource identification module 458 to determine whether the data center computer 302 has access to an application resource requested by the user or specified as part of the desktop placement rules for configuration of the virtual desktop instance”); 
based at least in part on the determination, sending data representative of a second request to host the application session to a second data center (Fig. 1B, [0143], “Alternatively, the existing desktop instance may be transferred to another data center computer 302 as part of the block 908 thereby enabling the user to obtain access to the existing desktop instance despite the data center computer 302 that originally hosted the existing desktop instance satisfying its threshold load or utilization”); 
receiving, using a scheduler, data representative of an acceptance to host the application session from the second data center; and causing, based at least in part on the acceptance from the second data center, network traffic corresponding to the application session to be routed to the second data center ([0088], “ the systems of the hosted computing environment resource allocation system 140 may facilitate identifying the availability of resources within the PES platform 120 while the data center resource allocation system 330 may facilitate identifying the availability of resources within a particular data center 102 that includes the data center resource allocation system 330”, [0148], “Once a data center computer 302 has been selected, the deployment component 314 creates a desktop instance on the identified data center computer 302 at block 916. In some cases, creating the desktop instance may be based on the desktop placement rules. For example, the desktop placement rules may specify a configuration for the desktop instance (e.g., the amount of memory allocated for the desktop instance, or applications that are pre-configured for access via the desktop instance)” and [0149], “At block 918, the management component 310 provides the user with access to the desktop instance. In some embodiments, the block 918 may further including logging the creation of and/or access to the desktop instance”).
However, Suryanarayanan does not explicitly disclose the streaming profile being generated based at least in part on one or more network tests including transmission of streaming network traffic specific to an application of the application session.
Nevertheless, Suryanarayanan teaches a latency calculation module that can provide historical latency information for a user computing device ([0091], “For example, the latency calculation module 456 can provide historical latency information for connections to user computing systems 104 in a geographic region 122B”) and the latency calculation module is based at least in part on one or more network tests including transmission of streaming network traffic specific to an application ([0120], “The latency calculation module 406 performs one or more latency tests to obtain a second latency number, L2, at the block 712. The latency tests can include any type of network or connection test that can be used to obtain an estimate of latency between two computing systems. For example, the latency tests can include a ping operation, a traceroute operation, a traceroute operation, a tracert operation, a tracepath operation, and the like. In embodiments where multiple latency tests are performed, the block 712 can include aggregating (e.g., averaging, summing, etc.) the results of the latency tests”). And SRIDHAR, in a like invention, teaches logging end-to-end delays specific to an application session through test ([0046], “The test user equipment may then log end-to-end delays in both directions (e.g., as indicated by data generated by and collected from the video application 215 executing on the test user equipment, and/or from signaling messages received from the video application 215 executing on user equipment at the other end of the bidirectional data flow)”).
Thus,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Suryanarayanan, to have the test result of the end-to-end delays specific to an application session in the profile, as taught by SRIDHAR, in order to have a better estimation on if the cloud service will satisfy the terminal device’s requirement based on tested network traffic specific to an application, thus providing more satisfying service. 
Regarding claim 4, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1, wherein the one or more network tests includes one or more of a jitter test, a packet loss test, a bandwidth test, or a latency test (Suryanarayanan, [0120], “The latency calculation module 406 performs one or more latency tests to obtain a second latency number, L2, at the block 712. The latency tests can include any type of network or connection test that can be used to obtain an estimate of latency between two computing systems. For example, the latency tests can include a ping operation, a traceroute operation, a traceroute6 operation, a tracert operation, a tracepath operation, and the like. In embodiments where multiple latency tests are performed, the block 712 can include aggregating (e.g., averaging, summing, etc.) the results of the latency tests”).
Regarding claim 5, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1, wherein the application is a game application, the application session is a game instance of the game application, and the first data center and the second data center are associated with a cloud gaming environment (Suryanarayanan, [0172], “For example, the user systems described herein can generally include any computing device(s), such as desktops, laptops, video game platforms”).
Regarding claim 6, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1, wherein the first data center and the second data center are determined based at least in part on associated latencies returned from a network test being below a threshold latency (Suryanarayanan, [0040], “Further, in some instances, the selected data center 102 may not provide an absolute minimal latency connection, but may provide a latency connection that is below a latency threshold level. In some cases, the system can select the data center based on the calculation of one or more latency factors that correlate, at least in part, to the latency of a communication channel between the data center and the user computing system”).
Regarding claim 7, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1, further comprising: sending, using the scheduler to a third data center and prior to the sending the second request, data representative of a third request to host the application session; and receiving, at the first data center and from the third data center, data representative of an indication that the third data center denied the third request, wherein the sending the second request is based at least in part on the third data center denying the third request (Suryanarayanan, [0088], “ the systems of the hosted computing environment resource allocation system 140 may facilitate identifying the availability of resources within the PES platform 120 while the data center resource allocation system 330 may facilitate identifying the availability of resources within a particular data center 102 that includes the data center resource allocation system 330”, [0148], “Once a data center computer 302 has been selected, the deployment component 314 creates a desktop instance on the identified data center computer 302 at block 916. In some cases, creating the desktop instance may be based on the desktop placement rules. For example, the desktop placement rules may specify a configuration for the desktop instance (e.g., the amount of memory allocated for the desktop instance, or applications that are pre-configured for access via the desktop instance)” and [0149], “At block 918, the management component 310 provides the user with access to the desktop instance. In some embodiments, the block 918 may further including logging the creation of and/or access to the desktop instance”).
Regarding claim 8, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1, wherein the determining not to host the application session using the first data center is based at least in part on at least one of: forecasting congestion of the first data center during the application session; insufficient hardware at the first data center to support the application session; or a lack of compute capacity at the first data center (Suryanarayanan, [0103], “For example, the hosted computing environments resource allocation system 140 may determine whether each data center 102 includes at least an availability threshold amount of data storage availability if a usage profile associated with the user indicates that the user utilizes more than a usage threshold amount of storage resources”).
Regarding claim 10, Suryanarayanan discloses a method comprising: 
transmitting, to at least one data center of a plurality of data centers, a first request to execute one or more tests; performing the one or more tests ([0131], “In some cases, the desktop placement rules may be based on user profiles associated with the users governed by the desktop placement rules. For example, the desktop placement rules may specify that a user whose user profile indicates that the user utilizes a number of graphics intensive applications be allocated a computing system at the data center 102 that includes a more powerful graphics card than some other computing systems at the data center 102”); 
exchanging, with the data center and responsive to the one or more tests, network traffic and associated performance metrics corresponding to the one or more tests ([0146], “As described above with respect to FIG. 8, the desktop placement rules can include any rules for selecting a data center computer 302 at the data center 102 to host an instance (e.g., a virtual desktop instance) and/or to provide computing resources to a user”); 
generating an application profile corresponding to the application based at least in part on the associated performance metrics ([0147], “the deployment component 314 may use the application resource identification module 458 to determine whether the data center computer 302 has access to an application resource requested by the user or specified as part of the desktop placement rules for configuration of the virtual desktop instance”); and 
prior to executing an application session of the application, transmitting, to the at least one data center of the plurality of data centers, a second request for a host of the application session, the second request including information corresponding to the application profile ([0148], “Once a data center computer 302 has been selected, the deployment component 314 creates a desktop instance on the identified data center computer 302 at block 916. In some cases, creating the desktop instance may be based on the desktop placement rules. For example, the desktop placement rules may specify a configuration for the desktop instance (e.g., the amount of memory allocated for the desktop instance, or applications that are pre-configured for access via the desktop instance)” and [0149], “At block 918, the management component 310 provides the user with access to the desktop instance. In some embodiments, the block 918 may further including logging the creation of and/or access to the desktop instance”).
However, Suryanarayanan does not explicitly disclose that at least one test of the one or more tests including at least in part, exchange of application data customized to an application between the data center and an end user device.
Nevertheless, SRIDHAR, in a like invention, teaches logging end-to-end delays customized to an application session through test ([0046], “The test user equipment may then log end-to-end delays in both directions (e.g., as indicated by data generated by and collected from the video application 215 executing on the test user equipment, and/or from signaling messages received from the video application 215 executing on user equipment at the other end of the bidirectional data flow)”).
Thus,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Suryanarayanan, to have the test result of the end-to-end delays customized to an application session in the profile, as taught by SRIDHAR, in order to have a better estimation on if the cloud service will satisfy the terminal device’s requirement based on tested network traffic specific to an application, thus providing more satisfying service. 
Regarding claim 11, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 10, wherein the method is executed by the end user device (Suryanarayanan, [0099], “a user may initiate the process 600”).
Regarding claim 12, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 10, wherein the one or more tests include at least one of a jitter test, a packet loss test, a bandwidth test, or a latency test (Suryanarayanan, [0120], “The latency calculation module 406 performs one or more latency tests to obtain a second latency number, L2, at the block 712. The latency tests can include any type of network or connection test that can be used to obtain an estimate of latency between two computing systems. For example, the latency tests can include a ping operation, a traceroute operation, a traceroute6 operation, a tracert operation, a tracepath operation, and the like. In embodiments where multiple latency tests are performed, the block 712 can include aggregating (e.g., averaging, summing, etc.) the results of the latency tests”).
Regarding claim 13, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 10, wherein the second request further indicates an application type of the application, and the method further comprises: receiving, from a first data center of the plurality of data centers and based at least in part on the second request, address information corresponding to a second data center of the plurality of data centers that accepted the request to host the application session, the request being accepted based at least in part on the second data center having compute resources capable of hosting the application type according to the application profile (Suryanarayanan, [0041], “For example, the data center 102 may be selected based on a geographic distance between the data centers 102 and the user computing system 104” and [0147], “the deployment component 314 may use the application resource identification module 458 to determine whether the data center computer 302 has access to an application resource requested by the user or specified as part of the desktop placement rules for configuration of the virtual desktop instance”).
Regarding claim 16, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 10, wherein the second request further includes information about the plurality of data centers, and the information is used by a scheduler of the one or more of the plurality of data centers to forward the request to other of the plurality of data centers (Suryanarayanan, [0088], “ the systems of the hosted computing environment resource allocation system 140 may facilitate identifying the availability of resources within the PES platform 120 while the data center resource allocation system 330 may facilitate identifying the availability of resources within a particular data center 102 that includes the data center resource allocation system 330”).
Regarding claims 17-20, please refer to the claim rejections of claims 1, 2, 5 and 7.
Regarding claim 21, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1, wherein the streaming profile indicates capabilities of the user device to execute the application session (Suryanarayanan, [0153], “The process 1000 continues to block 1006 and accesses metadata associated with the user computing device. The metadata may be indicative of whether the user is authorized to access the application from the PES on the user computing device. For example, the metadata associated with the user computing device may indicate that the user is currently using a desktop PC located in her office, and according to security settings associated with the user's PES account and application marketplace preferences, the user is authorized to access the Matlab.RTM. software from the desktop PC in her office. In another example, the metadata associated with another user computing device may indicate that the user is accessing the virtual desktop instance from her smartphone, and according to security settings associated with user's PES account and application marketplace preferences, the user is not authorized to access the Matlab.RTM. software from her smartphone. In some embodiments, the metadata may include information such as, e.g., the application marketplace account of the user, account type, access levels, the type of the device the user is using (tablet, desktop computer, etc.), the name of the device, media access control (MAC) address, location of the user, the user's domain, whether the user is accessing the application marketplace 130 through residential internet or connection provided by the user's employer, and/or whether the user is using a proxy to access the application marketplace 130, etc”).
Claims 3, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suryanarayanan, in view of Schultz et al. [US20160256784], hereinafter Schultz.
Regarding claim 3, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1. However, the combination of Suryanarayanan and SRIDHAR does not explicitly disclose wherein the streaming profile includes at least one of an audio quality supported by the user device, a video quality supported by the user device, or bandwidth capabilities of a local network of the user device.
Nevertheless, Schultz teaches in a like invention, the streaming profile includes at least one of an audio quality supported by the user device, a video quality supported by the user device, or bandwidth capabilities of a local network of the user device ([0057], “The data center, server and game console are identified based on availability of system and communication resources (e.g., if more than one application can be instantiated on the game console), and based on resource requirements, including communication bandwidth requirements of the game”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the combination of Suryanarayanan and SRIDHAR, to have the bandwidth capabilities of a local network of the user device in the streaming profile, as taught by Schultz, in order to be able to provide the streaming service that matches the network bandwidth of the connection to the client device to make the quality of the service good. 
Regarding claim 9, the combination of Suryanarayanan and SRIDHAR discloses the method of claim 1. However, the combination of Suryanarayanan and SRIDHAR does not explicitly disclose further comprising: testing quality of service metrics for a current internet service provider (ISP) of the second data center and an alternative ISP of the second data center; determining, based at least in part on the quality of service metrics, that the alternative ISP is associated with better network performance characteristics relative to the current ISP; and updating routing policies at the second data center to cause at least one of ingress traffic or egress traffic to be routed away from the current ISP and through the alternative ISP. 
Nevertheless, Schultz teaches in a like invention, testing quality of service metrics for a current internet service provider (ISP) of the second data center and an alternative ISP of the second data center; determining, based at least in part on the quality of service metrics, that the alternative ISP is associated with better network performance characteristics relative to the current ISP; and updating routing policies at the second data center to cause at least one of ingress traffic or egress traffic to be routed away from the current ISP and through the alternative ISP ([0048], “For example, QOS data may be used to determine if the reduction in performance is due to connectivity issues resulting from the internet service provider's (ISP) drop in service or lack of quality bandwidth” and [0093], “Additionally, the services offered by each ISP are dynamic, that is, services can be added or taken away at any point in time. Thus, the ISP providing a particular type of service to a particular individual can change over time”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the combination of Suryanarayanan and SRIDHAR, to have the ISP’s service quality monitored and alternative ISP for better service, as taught by Schultz, in order to be able to provide the high quality service to satisfy the needs of users. 
Regarding claim 14, please refer to the claim rejection of claim 9.
Regarding claim 15, the combination of Suryanarayanan, SRIDHAR  and Schultz discloses the method of claim 14, wherein the update routing information is based at least in part on quality of service metrics associated with the application session for the first ISP and the second ISP (Schultz, [0048], “For example, QOS data may be used to determine if the reduction in performance is due to connectivity issues resulting from the internet service provider's (ISP) drop in service or lack of quality bandwidth” and [0093], “Additionally, the services offered by each ISP are dynamic, that is, services can be added or taken away at any point in time. Thus, the ISP providing a particular type of service to a particular individual can change over time”).
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102 and 103 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715